DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/9/2020 has been entered.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-12 and 21-24 directed to inventions non-elected without traverse in the reply filed on 11/20/2019.  Accordingly, claims 1-12 and 21-24 been cancelled.

Reasons for Allowance

Claims 13-20, and 25-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 13 and 14 and their dependent claims 15-2032 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 13 and 14 that require the limitations “a first inspection scanner for determining first inspection data …, the first inspection data indicating a microorganism level … after the provision of the first energy and the second energy” in conjunction with “a second inspection scanner for determining second inspection data …,the second inspection data indicating a fruit bloom level associated … after the provision of the first energy and the second energy” (see claim 13, lines 14-21) further in conjunction with “determine a first difference between the first data and a first threshold value,… a second difference between the second data and a second threshold value, and determine an adjustment to a parameter of the lamp system based on the first difference and the second difference such that a combination of the first UV energy and the second UV energy removes microorganisms from a subsequent set of blueberries while retaining fruit bloom.” (see 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792